297 S.W.3d 152 (2009)
Hollis BROOKS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70360.
Missouri Court of Appeals, Western District.
November 24, 2009.
Melinda K. Pendergraph, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before JOSEPH M. ELLIS, P.J, VICTOR C. HOWARD, and JAMES EDWARD WELSH, JJ.
Prior report: 245 S.W.3d 833.

ORDER
PER CURIAM:
Hollis Brooks appeals the circuit court's judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).